El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
 La corte inferior declaró con lugar una excepción previa interpuesta contra la demanda presentada en una acción sobre cobro de póliza de seguro por accidente, y deses-timó la acción. La teoría de la excepción y del juez de dis-trito fué que la demanda no aducía becbos suficientes para determinar una causa de acción, toda vez que no demostraba ninguna relación contractual entre el demandante y la demandada.
El demandante alegó que mientras conducía cierto auto-móvil perteneciente a doña María Isabel Landrón, arrolló y lesionó a la niña Emma Sanabria, de seis años de edad; que la dueña del automóvil notificó prontamente a la demandada del accidente, e informó detalladamente respecto” al mismo por medio de una relación por escrito firmada por el deman-dante; que el automóvil guiado por el demandante en el momento del accidente estaba asegurado por la demandada por la suma de $5,000 contra todos los daños y perjuicios que pudiera causar el uso de dicbo vehículo, por lesiones corpo-*717rales o muerte a consecuencia de las mismas que se ocasionen a una sola persona dentro de la vigencia de la póliza; que ex a condición de dicha póliza que el seguro acreditado por ella beneficiaría a cualquier persona que anduviera en dicho automóvil, así como a cualquier persona, firma o corporación responsable de su conducción. La demanda también demos-traba que la niña, Emma Sanabria obtuvo una sentencia por daños y perjuicios contra el demandante en el presente caso por la suma de $5,000, más las costas. Según fué sometida y resuelta la excepción previa por la corte inferior, ésta no se dirigió hacia este aspecto de la causa de acción.
En julio del pasado año la sentencia declarando sin lugar 3a demanda fué confirmada por el tribunal dividido. En noviembre esta corte ordenó, motu proprio, una nueva vista, y el caso fué nuevamente argumentado en diciembre.
La única cuestión que no fué levantada en la corte inferior y que se sugirió en el alegato original de la apelada es que en la demanda, no se alega que la póliza estuviese en vigor en el momento de ocurrir el accidente. Se alega que el accidente tuvo lugar el 28 de noviembre de 1926. El demandante también sostiene que la póliza fué expedida para tener efecto desde enero 8, 1926, a las 12 p. na., hasta la misma hora del día 8 de enero de 1927, y, que no había sido cancelada ni terminada durante dicho término, ni antes, ni en el momento, ni después del accidente. Es una inferencia lógica de esta alegación que la póliza estaba en vigor, en el momento en que ocurrió el accidente.
No tenemos a la vista la póliza en cuestión, y los hechos alegados en la' demanda son admitidos por la excepción. Puede que el contrato de seguro descrito en la demanda sea poco corriente, pero no es nulo. Véanse los artículos 1222 y 1224 del Código Civil y el 51 del Código de Enjuiciamiento Civil.
En el estado actual de estos procedimientos, los casos de Vélez v. Martánez, 35 D.P.R. 552, y Castillo v. Caribbean Casualty Co., 37 D.P.R. 405, no son aplicables.
*718La única duda que continúa en la mente de cualquiera de los miembros de la mayoría, según está ahora constituida, es respecto a una cuestión que no fué suscitada por la apelada en este tribunal ni en la corte inferior. Desde luego que este tribunal tiene el derecho a determinar de propia iniciativa la suficiencia de una demanda en cualquier momento. Ordinariamente, sin embargo, es preferible que tal cuestión permanezca pendiente hasta que sea considerada por una corte de ■ distrito, o, por lo menos, hasta que la desarrollen los argumentos de los abogados. En el ■caso de autos asumimos que la compañía de seguros, al basar su excepción previa en el fundamento específico que ya hemos indicado, tuvo la intención de renunciar por el momento cualesquiera otras objeciones posibles contra la suficiencia de la demanda.

Bebe revocarse la sentencia apelada, declararse sin lugar la excepción previa, y devolverse el caso a la corte inferior para ulteriores procedimientos no incompatibles con esta opinión.